DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
	This action is in response to the filing made 5/4/2021.
	Claims 1-23 are pending.

Allowable Subject Matter
Claim 3, 4, 5, 12, 13, 20, 21 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 14, 22 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by US 10,485,339 to Hao.
Regarding claim 14, Hao teaches a shelf system for a cabinet, the shelf system comprising:
at least one shelf comprising: (Hao Fig. 1)
a left lateral support (1, Fig. 3) extending approximately from a front of the cabinet to a back of the cabinet;
a right lateral support (10) extending approximately from the front of the cabinet to the back of the cabinet;
a rear support (30) extending approximately from the left lateral support to the right lateral support in a rear portion of the cabinet;
a transverse support (8, Fig. 4) extending approximately from the left lateral support to the right lateral support, wherein the transverse support is offset from a front edge of the cabinet; and
a plurality of medial supports (2 and 3, Fig. 2, 3) extending approximately from the front of the cabinet to the back of the cabinet and supported by the rear support and the transverse support, wherein a medial support of the medial supports comprises:
a back portion (3 and Fig. 2,3) extending from the rear support to the transverse support; and 
a front portion (2, and Fig. 2,3) extending from the transverse support to the front edge of the cabinet, wherein the front portion is removable from the back portion. 
(Fig. 3 where the parts are removed from each other by rotation, further note also the hexagonal nut at (30, Fig. 4) for disassembly of the device which would allow for removal of the front portion from back portion)

Regarding claim 22, Hao teaches the shelf system of claim 14, comprising multiple shelves, wherein each shelf, of the multiple shelves, comprises at least one medial support comprising a removable front portion toward the front edge of the cabinet.  (2, and Fig. 2,3) (Fig. 3 where the parts are removed from each other by rotation, further note also the hexagonal nut at (30, Fig. 4) for disassembly of the device which would allow for removal of the front portion from back portion)

 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 1, 7, 8, 9, 10, 15-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,485,339 to Hao and US 10,820,725 to Fagundes.
Regarding claim 1, Hao teaches a cabinet for storage of beverage bottles, comprising:
a door; (Fig. 1)
a housing comprising a top wall, a bottom wall, a back wall, a left sidewall, a right sidewall, and a front edge, wherein the door is hingedly attached to the front edge of the housing, and wherein the top wall, the bottom wall, the back wall, the left sidewall, the right sidewall, and the door form an interior of the housing; (see Fig. 1)
a bottom shelf (lower shelf of Fig. 1) suspended above the bottom wall, 
a rear support (30, Fig. 2) extending approximately from the left sidewall to the right sidewall in a rear portion of the interior; 
a transverse support (8, Fig. 2, 4) extending approximately from the left sidewall to the right sidewall, wherein the transverse support is offset from the front edge of the housing; 
multiple medial supports (2 and 3, Fig. 2 and 3) extending approximately from the front edge of the housing toward the back wall and supported by the rear support (3) and the transverse support (8);
wherein at least one shelf, comprises at least one medial support, of the medial supports, (Figure 2, 3) comprising :
a back portion (3, Fig. 2, 3,) extending from the rear support to the transverse support; and
a front portion (2, Fig. 2, 3) extending from the transverse support toward the front edge of the housing, wherein the front portion is removable from the back portion. (Fig. 3 the parts are removed from each other by rotation, further note the hexagonal nut at (30, Fig. 4) for disassembly of the device which allows for removal of the front portion from back portion)
Hao does not teach,
least one rail mechanism connected to the bottom shelf and the interior of the housing;
a plurality of shelves suspended above the bottom shelf by rail mechanisms  connected to the interior of the housing, wherein each shelf (the components of the shelf are described above, in connection with the bottom shelf):
Fagundes teaches a plurality of shelves (Fig. 1B) supported by rail mechanisms (72, Fig. 2). (the components of the shelf are described above, in connection with the bottom shelf):
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Hao, in view of Fagundes, in order to increase the storage capability of the cabinet and provide easier access to its contents.   

Regarding claim 7, Hao as modified by Fagundes teaches shelf system for a cabinet, the shelf system comprising:
a plurality of shelves (Fagundes Fig. 1B), wherein each shelf, of the shelves, comprises:
a left lateral support (Hao 1, Fig. 3) extending approximately from a front of the cabinet to a back of the cabinet;
a right lateral support (Hao 10) extending approximately from the front of the cabinet to the back of the cabinet; 
a rear support (Hao 30) extending approximately from the left lateral support to the right lateral support in a rear portion of the cabinet;
a transverse support (Hao 8) extending approximately from the left lateral support to the right lateral support, wherein the transverse support is offset from a front edge of the cabinet; and
multiple medial supports (Hao, 2, 3, Fig. 2) extending approximately from the front of the cabinet to the back of the cabinet and supported by the rear support and the transverse support, wherein a medial support of the medial supports comprises:
a back portion (Hao 3 Fig. 2,3) extending from the rear support to the transverse support; and
a front portion (Hao 2) extending from the transverse support to the front edge of the cabinet, wherein the front portion is removable from the back portion; (Hao Fig 3 the parts are removed from each other by rotation, further note also the hexagonal nut at (Hao 30, Fig. 4) for disassembly of the device which allows for removal of the front portion from back portion)
multiple left rail mechanisms each securing a left lateral support of the shelves to a left sidewall of the cabinet;  (Fagundes, teaches a plurality of shelves, Fig. 1B, supported by rail mechanisms 72, Fig. 2).
 multiple right rail mechanisms each securing a right lateral support of the shelves to a right sidewall of the cabinet opposite the left sidewall of the cabinet. (Fagundes, teaches a plurality of shelves (Fig. 1B) supported by rail mechanisms 72, Fig. 2).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Hao, in view of Fagundes, in order to increase the storage capability of the cabinet and provide easier access to its contents.   

Regarding claim 8, Hao as modified teaches the shelf system of claim 7, comprising a bottom shelf positioned below the shelves in the cabinet. (Hao, lower shelf of Fig. 1, and Fagundes, shelf 28, Fig. 1a)

Regarding claim 9, Hao as modified teaches the shelf system of claim 7, wherein the medial support is a first medial support, and wherein each shelf, of the plurality of shelves, comprises a second medial support of the medial supports, and wherein the second medial support comprises:
a back portion extending from the rear support to the transverse support; and
a front portion extending from the transverse support to the front edge of the cabinet, wherein the front portion is removable from the back portion.
This is an obvious feature to include since the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04.VI.B.     

Regarding claim 10, Hao as modified teaches the shelf system of claim 7, wherein each medial support, of the medial supports of each shelf of the plurality of shelves, comprises:
a back portion extending from the rear support to the transverse support; and
a front portion extending from the transverse support to the front edge of the cabinet, wherein the front portion is removable from the back portion.
This is an obvious feature to include since the courts have held that the mere duplication of parts has no patentable significance unless a new and unexpected result is produced. MPEP 2144.04.VI.B.     

Regarding claim 15, Hao as modified by Fagundes teaches the shelf system of claim 14, comprising: 
a left rail mechanism securing the left lateral support to a left sidewall of the cabinet; 
a right rail mechanism securing the right lateral support to a right sidewall of the cabinet opposite the left sidewall of the cabinet.
(Fagundes, teaches a plurality of shelves (Fig. 1B) supported by rail mechanisms 72, Fig. 2).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Hao, in view of Fagundes, in order to increase the storage capability of the cabinet and provide easier access to its contents.   

Regarding claim 16, Hao as modified by Fagundes teaches the shelf system of claim 15, 
 wherein the left rail mechanism and the right rail mechanism permit the at least one shelf to move from a storage position within the cabinet to an extended position in which a portion of the at least one shelf extends beyond the front edge of the cabinet.
See Fagundes, Fig. 1b.
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Hao, in view of Fagundes, in order to permit easier access to the product in the device.     
	
Regarding claim 17, Hao as modified teaches the shelf system of claim 14, wherein the medial support is a first medial support, wherein the at least one shelf comprises a second medial support of the plurality of medial supports, and wherein the second medial support comprises:
a back portion (3) extending from the rear support to the transverse support; and
a front portion (2) extending from the transverse support to the front edge of the cabinet, wherein the front portion is removable from the back portion.
See Hao Fig. 2, 3
Regarding claim 18, Hao as modified teaches the shelf system of claim 14, wherein each medial support, of the plurality of medial supports, comprises:
a back portion extending from the rear support to the transverse support; (Hao, 3, Fig. 2)
a front portion extending from the transverse support to the front edge of the cabinet, wherein the front portion is removable from the back portion. (Hao 2, Fig. 2). 

Claim(s) 2, 11, 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 1,0485,339 to Hao, US 10,820,725 to Fagundes, US 5,797,501 to Von Gunten, and 2015/0069000 to Rosen.
Regarding claim 2, 11, 19 Hao as modified teaches the cabinet of claims 1, 7 and 19, but does not teach,
Claim 2 - wherein the front portion connects to the back portion via an interference fit.
Claim 11 - wherein, for each shelf, of the plurality of shelves, the front portion of the medial support connects to the back portion via an interference fit.
Claim 19 - wherein the front portion of the medial support connects to the back portion via an interference fit.
Von Gunten and Rosen each teach the use of interference fits in shelving devices.  Von Gunten, Fig. 1, teaches a vertical rail structure similar to applicants, with an upper portion  (28) lower portion (24) (Fig. 1) joined together by an interference fits (col. 6, 25-35).  Rosen teaches a shelving unit where an interference fit is formed with horizontal portions of the unit. (Fig. 3, par. 38).
 Consequently, Von Gunten and Rosen teach that the use of interference fits in shelf structures is well known and can be used with a variety of structures. 
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Hao, in view of Von Gunten and Rosen, in order to provide a connection means that does not require the use of tools.
Claim(s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over US 10,485,339 to Hao, US 10,820,725 to Fagundes and US 2006/0080994 to Seiden.
Regarding claim 6, Hao as modified teaches the cabinet of claim 1 including a refrigeration system (title), but does not teach, 
a refrigeration system and a controller for controlling the refrigeration system to maintain one or more target temperatures in the interior of the housing.
Seiden teaches a wine cooler Fig. 3 with a refrigeration system and a controller. (Par. 2).
It would have been obvious to one of ordinary skill in the art, prior to the effective filing date of the invention, to modify Hao, in view of Seiden, in order to provide the capability of storing cold beverages.    
	
	Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HENRY T CRENSHAW whose telephone number is (571)270-1550. The examiner can normally be reached M-F 9:00 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ed Landrum can be reached on 571-272-5567. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HENRY T CRENSHAW/Primary Examiner, Art Unit 3763